Citation Nr: 0618421	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  02-01 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for incomplete 
paralysis of the left ulnar nerve, currently rated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound (SFW) of the left arm, currently rated 
as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1944 to 
October 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania 
(RO), which, in pertinent part, denied the veteran 
entitlement to increased evaluations for his service-
connected left ulnar nerve and left elbow muscle injuries.

In September 2003, the veteran appeared at the RO and offered 
testimony in support of his claim at a video-conference 
hearing before the undersigned.  A transcript of that 
testimony has been associated with his claims file.

This case was previously before the Board and, in June 2004 
and November 2005, it was remanded to the RO for further 
evaluation.  For reasons that will be explained below, this 
case is again being remanded to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim, 
including the degree of disability and the effective date of 
an award.  As part of this remand, the veteran is to be 
provided proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

In November 2005, the Board remanded the case to the RO for 
further development.  Specifically the RO was requested to 
afford the veteran VA neurological and orthopedic 
examinations in order to adequately assess the symptoms 
related to each disability (neurological and orthopedic) of 
the veteran's left arm.  In this regard, the Board noted that 
the veteran's service-connected left arm disabilities 
involved both ulnar and radial nerve paralysis as well as 
left elbow arthritis and Muscle Group VI injury.  VA law 
requires that a rating for disabilities of an extremity not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed.  38 C.F.R. § 4.68.  Also, 
the evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to an extent, 
so that special rules are included in the appropriate bodily 
system for their evaluation.  38 C.F.R. § 4.14.  A muscle 
injury rating will not be combined with a peripheral nerve 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  38 C.F.R. § 4.55(a).

While the veteran was afforded the examinations requested in 
January 2006, the VA examiners failed to respond to the 
Board's specific request to identify the symptoms associated 
with each condition of the left arm (i.e. left elbow 
arthritis, Muscle Group VI injury, ulnar nerve paralysis, 
radial nerve paralysis).  In essence, the January 2006 VA 
examinations did not provide clear medical findings in 
response to the Board's need to ascertain the symptoms 
associated with the each condition of the left arm.  Thus, a 
remand is required.

The Board is obligated by law to ensure that the RO complies 
with its directives.  The United States Court of Appeals for 
Veterans Claims (Court) has stated that compliance by the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

Further, the Board observes that the veteran's VA orthopedic 
examiner in January 2006 indicated that an updated 
electromyelogram and nerve conduction velocity of the 
veteran's neck and both arms would be of value in evaluating 
the veteran's claims.  These further diagnostic tests do not 
appear to have been undertaken.  In this regard, the Court 
has determined that VA's duty to assist includes the conduct 
of any additional diagnostic study suggested by the examining 
physician during a VA examination.  See Green V. Derwinski, 
1Vet. App. 121, 123 (1991).  Indeed, the Court has held that 
failure to conduct a supplemental examination recommended by 
its own physician constitutes a breech of duty to assist, 
which can overturn the denial of a claim.  See Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran with 
a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal if 
service connection is awarded, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be scheduled for 
VA neurological and orthopedic 
examinations, by an orthopedist or 
neurologist. All indicated tests and 
studies are to be performed.  
Electromyelogram and nerve conduction 
velocity studies of the veteran's neck 
and both arms, should be conducted only 
if the veteran is willing to undergo such 
testing.  Prior to each examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The report 
is to include a detailed review of the 
veteran's history, current complaints, 
and the severity of the left ulnar nerve 
and radial nerve paralysis as well as the 
Muscle Group VI injury.  The examiner is 
asked to specify the symptoms involved 
for each disability associated with the 
left arm.  This includes the symptoms 
associated with the left ulnar nerve 
paralysis, left radial nerve paralysis, 
left Muscle Group VI injury, and left 
elbow arthritis.  Any overlapping 
symptoms should also be specified. Each 
examiner must provide a clear explanation 
for each finding and opinion expressed.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2005), and 
that all appropriate development has been 
completed (to the extent possible) in 
compliance with this REMAND. If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken. 
See Stegall v. West, id.

5.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues based on 
all the evidence of record. If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision. They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

